            Case 7:19-cr-00700-VB Document 194 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 ORDER
v.                                                           :
                                                             :
                                                                 19 CR 700-4 (VB)
BYRON MOUNTAIN,                                              :
                           Defendant.                        :
-------------------------------------------------------------x

       A change of plea proceeding is scheduled for December 18, 2020, at 2:30 p.m., for
the purpose of the entry of a guilty plea.

        After consulting with defendant Mountain, by letter dated December 4, 2020, defense
counsel has advised the Court that his client is willing to waive his right to be physically present
at the change of plea hearing and consents to proceeding by videoconference. In addition,
counsel has submitted proposed findings to permit the guilty plea allocution to be conducted
remotely, pursuant to Section 15002(b)(2)(A) of the CARES Act. (Doc. #189). In response, the
government states it does not believe there is an adequate basis for the necessary CARES Act
finding. (Doc. # 190).

        The government’s objection is not frivolous. However, on balance, the Court finds that
the guilty plea in this case cannot be further delayed without serious harm to the interests of
justice for the following reasons:

        1.      Defendant has been detained for fourteen months while his case has been
pending. As a result, according to experienced defense counsel, defendant is “totally stressed
out” by the delay in resolving his case and would like to enter a guilty plea as quickly as
possible. In the Court’s view, notwithstanding that defendant is facing a lengthy prison sentence,
further delay in entering a guilty plea and thus bringing the case to a close would be
unnecessarily harsh to defendant.

        2.     Because of the worsening public health crisis, the Court has suspended in person
proceedings unless absolutely necessary, which means that a resolution of this case will be
further delayed for an uncertain length of time unless the plea can proceed remotely.

        3.      Also because of the worsening public health crisis, moving defendant back and
forth to the courthouse poses unnecessary risks to defendant, the U.S. Marshals, and court staff.

        4.      In the Court’s experience, once a defendant has agreed to enter a guilty plea in a
case in which there have been protracted plea negotiations, as defense counsel says is the case is
here, the plea should be taken, and the plea agreement should be consummated, as soon as
possible.

     Accordingly, the Court will proceed with the change of plea hearing as scheduled on
December 18.
                                                         1
          Case 7:19-cr-00700-VB Document 194 Filed 12/04/20 Page 2 of 2




       The parties are directed to comply with the following protocols:

        1.     The proceeding will be conducted through Skype for Business. In advance of the
hearing, Chambers will email all counsel with further information on how to access the hearing.
Those participating by video will click on the link or calendar invite to be provided by
Chambers. Only the Court, the defendant, defense counsel, and counsel for the government will
appear by video for the proceeding; all others will participate by telephone. Only one counsel
per party may participate by video. Co-counsel, members of the press, and the public may
access the audio feed of the conference by calling (917) 933-2166 and entering Conference ID
746536484#.

       2.     To optimize use of the Court’s videoconferencing technology, all participants
appearing by video must:

               a.     Use a web browser other than Microsoft Explorer to access Skype for
                      Business;

               b.     Use hard-wired internet or WiFi. If using WiFi, the device should be
                      positioned as close to the WiFi router as possible to ensure a strong signal.
                      (Weak signals may cause delays or dropped feeds.)

               c.     Minimize the number of others using the same WiFi router during the
                      conference.

        3.       If Skype for Business does not work well enough and the Court decides to
transition to its teleconference line, counsel and defendant should call (888) 363-4749 (toll free)
or (215) 446-3662 and use Access Code 1703567. In that event, the Court will determine
whether defendant agrees to proceed by telephone conference. (Members of the press and public
may call the same number but will not be permitted to speak during the conference.)

Dated: December 4, 2020
       White Plains, NY
                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                 2
